t c memo united_states tax_court william paul crouse jr and candra j crouse petitioners v commissioner of internal revenue respondent docket no filed date william paul crouse jr and candra j crouse pro sese timothy s sinnott for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in an addition under sec_6651 to and an accuracy-related_penalty under sec_6662 on petitioners’ federal_income_tax 1all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure tax for their taxable_year of dollar_figure dollar_figure and dollar_figure respectively the issues remaining for decision for petitioners’ taxable_year are do petitioners have certain unreported income we hold that they do are petitioners entitled to deduct a proportionate share of the losses of trg administration llc we hold that they are not are petitioners liable before the application of sec_6015 with respect to petitioner candra j crouse for the addition_to_tax under sec_6651 we hold that they are are petitioners liable before the application of sec_6015 with respect to petitioner candra j crouse for the accuracy-related_penalty under sec_6662 we hold that they are is petitioner candra j crouse entitled to relief under sec_6015 in addition to the relief under that section that respondent concedes we hold that she is to the extent stated herein 2in addition to the issues remaining for decision for peti- tioners’ taxable_year that are listed below in the text there are other questions relating to certain determinations in the notice_of_deficiency for that year that are computational findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed the petition in this case petitioner william paul crouse mr crouse resided in florida and petitioner candra j crouse ms crouse resided in indiana mr crouse is a high school graduate he also took certain college classes but did not receive a college degree in ms crouse graduated from ball state university with a bachelor of science degree in telecommunications during mr crouse and carmelo zanfei mr zanfei each owned a 50-percent interest in each of the following three limited_liability companies the redwood group llc redwood trg marketing llc marketing and trg administration llc administration at all relevant times redwood marketing and administration were treated as partnerships for tax purposes because each of those companies had made an election to be so treated during 200l uba insurance services inc paid to mr crouse total nonemployee compensation of dollar_figure mr crouse’ sec_2001 nonemployee compensation it issued to mr crouse two forms 1099-misc miscellaneous income form 1099-misc for that year in which it reported nonemployee compensation paid to him totaling that amount in early ms crouse worked for approximately two months in the customer service_department of a company identified as trg in date ms crouse learned that she was pregnant and chose to stop working for that company at no time did ms crouse participate in any business decisions of redwood market- ing or administration nor did ms crouse have any responsibil- ities with respect to the finances of any of those companies during marketing paid to ms crouse nonemployee compensation of dollar_figure ms crouse’ sec_2001 nonemployee compensa- tion and reported that amount in form 1099-misc that it issued to her for that year during administration paid to ms crouse wages of dollar_figure and reported that amount in form_w-2 wage and tax statement that it issued to her for that year from around april through around date mr crouse embezzled a total of approximately dollar_figure million from redwood marketing and or administration including the amounts discussed below that mr crouse used for his own benefit or the benefit of his family 3the record does not establish whether ms crouse worked for marketing administration and or redwood during however as discussed below during both marketing and administration paid certain amounts to ms crouse 4the record does not establish whether the respective amounts that administration and marketing paid to ms crouse during were compensation_for any of the work that ms crouse performed during that year in the customer service_department of the company identified as trg see supra note around date mr crouse signed a dollar_figure check payable to ms crouse and drawn on a certain bank account main- tained at national city bank in the name of trg companies trg bank account over which mr crouse had signatory author- ity that check was deposited into a certain account that petitioners maintained at fifth third bank crouse bank account both mr crouse and ms crouse had signatory authority over and withdrew funds from the crouse bank account around date mr crouse withdrew dollar_figure from a certain bank account that administration maintained at fifth third bank administration bank account over which mr crouse had signatory authority mr crouse used those funds to purchase a so-called official check5 in the amount of dollar_figure payable to chicago title mr crouse used that official check to purchase as petitioners’ residence a house in greenwood indiana green- wood residence ms crouse did not sign any documents relating to the purchase of that house and did not make any inquiries of mr crouse or anyone else with respect to the source of the funds used for that purchase around date petitioners moved into their greenwood residence around date mr crouse withdrew dollar_figure from the trg bank account mr crouse used dollar_figure of those funds to 5although it is not altogether clear it would appear that an official check is a cashier’s check certified check or other similar check issued by a bank purchase an official check in that amount payable to ms crouse that check was deposited into the crouse bank account around date mr crouse withdrew dollar_figure from the administration bank account mr crouse used dollar_figure of those funds to purchase an official check in that amount payable to ms crouse that check was deposited into the crouse bank account around date mr crouse withdrew dollar_figure from a certain bank account held at fifth third bank in the name of marketing marketing bank account over which mr crouse had signatory authority mr crouse used dollar_figure of those funds to purchase an official check in that amount payable to ms crouse that check was deposited into the crouse bank account around date mr crouse withdrew dollar_figure from the marketing bank account mr crouse used dollar_figure of those funds to purchase an official check in that amount payable to himself mr crouse endorsed that check and deposited it into the crouse bank account 6the record does not establish what mr crouse did with the remaining dollar_figure that he withdrew from the trg bank account on date 7mr crouse gave to mr zanfei the remaining dollar_figure 8mr crouse gave to mr zanfei the remaining dollar_figure 9mr crouse used dollar_figure of the remaining funds to purchase an official check in that amount payable to katheryn zanfei mr crouse gave to mr zanfei the remaining dollar_figure of the approximately dollar_figure million that mr crouse embezzled from redwood marketing and or administration dollar_figure was used to purchase the greenwood residence and dollar_figure was deposited into the crouse bank account those embezzled amounts total dollar_figure in mr crouse was charged by the state of florida with operating an insurance_company without a license in mr crouse pleaded guilty to that charge and was sentenced to a term of imprisonment around date redwood filed form_1065 u s return of partnership income form_1065 for its taxable_year redwood return in that return redwood reported dollar_figure of ordinary_income from trade_or_business activities for that year redwood included with the redwood return schedule_k-1 partner’s share of income credits deductions etc schedule_k-1 for taxable_year with respect to each of its two interest-holders mr crouse and mr zanfei in the schedule_k-1 that redwood completed with respect to mr crouse and issued to him redwood schedule_k-1 redwood showed dollar_figure as mr crouse’s share of redwood’s ordinary_income from trade_or_business activities dollar_figure of withdrawals 10the amount that redwood showed in the redwood sched- ule k-1 as ordinary_income from trade_or_business activities was not equal to mr crouse’s proportionate share of such income that redwood reported in the redwood return as discussed above continued by and distributions to mr crouse and dollar_figure as mr crouse’s capital_account at the end of the taxable_year around date marketing filed form_1065 for its taxable_year marketing return in that return marketing reported dollar_figure of ordinary_income from trade_or_business activities for that year marketing included with the marketing return schedule_k-1 for taxable_year with respect to each of its two interest-holders mr crouse and mr zanfei in the schedule_k-1 that marketing completed with respect to mr crouse and issued to him marketing schedule_k-1 marketing showed dollar_figure as mr crouse’s share of marketing’s ordinary_income from trade_or_business activities continued in the redwood return redwood reported dollar_figure of ordi- nary income from trade_or_business activities mr crouse’s proportionate share ie percent of that income is dollar_figure and not dollar_figure as redwood showed in the redwood schedule_k-1 redwood attached to the redwood return schedule k partners’ shares of income credits deduc- tions etc schedule k in which it showed dollar_figure of ordinary_income from trade_or_business activities for its taxable_year the dollar_figure that redwood showed in the redwood schedule_k-1 equals mr crouse’s proportionate share ie percent of the dollar_figure that redwood showed as ordinary_income from trade_or_business activities in the schedule k that it attached to the redwood return the record does not establish why there is a discrepancy between the amount of ordinary_income from trade_or_business activities that redwood reported in the redwood return and the amount of such ordinary_income redwood showed in the schedule k that it attached to that return 11the amount that marketing showed in the marketing schedule_k-1 as ordinary_income from trade_or_business activities continued no withdrawals by or distributions to mr crouse and dollar_figure as mr crouse’s capital_account at the end of the taxable_year around date administration filed form_1065 for its taxable_year administration return in that return administration reported dollar_figure as an ordinary_loss from trade_or_business activities for that year administration included with the administration return schedule_k-1 for taxable_year with respect to each of its two interest- holders mr crouse and mr zanfei in the schedule_k-1 that administration completed with respect to mr crouse and issued to him administration schedule_k-1 administration showed dollar_figure as mr crouse’s share of administration’s ordinary_loss from trade_or_business activities no withdrawals by continued was equal to mr crouse’s proportionate share of such income that marketing reported in the marketing return 12the amount that administration showed in the adminis- tration schedule_k-1 as an ordinary_loss from trade_or_business activities was not equal to mr crouse’s proportionate share of such loss that administration reported in the administration return as discussed above in the administration return administration reported dollar_figure as an ordinary_loss from trade_or_business activities mr crouse’s proportionate share ie percent of that loss is dollar_figure and not dollar_figure as administration showed in the administration schedule_k-1 administration attached to the administration return sched- ule m-1 reconciliation of income loss per books with income loss per return schedule m-1 and schedule m-2 analysis of partners’ capital accounts schedule m-2 in both of those schedules administration showed dollar_figure as a net_loss continued or distributions to mr crouse and dollar_figure as mr crouse’s capital_account at the end of the taxable_year on date mr crouse reported to prison in florida to serve the prison term to which he had been sentenced after he pleaded guilty to the charge of operating an insurance_company without a license on date petitioners jointly filed form_1040 u s individual_income_tax_return for their taxable_year joint_return that both mr crouse and ms crouse signed ms crouse did not review that return or inquire about its accuracy before she signed it at the time she signed the joint_return ms crouse did not suffer from any physical or mental illness in the joint_return petitioners reported inter alia wage income of dollar_figure that amount included mr crouse’ sec_2001 nonemployee compensation and ms crouse’ sec_2001 nonemployee compensation petitioners attached to the joint_return the redwood schedule_k-1 the marketing schedule_k-1 and continued per books for its taxable_year the dollar_figure that administration showed in the administration schedule_k-1 equals mr crouse’s proportionate share ie percent of the dollar_figure that administration showed as a net_loss per books in each of schedule m-1 and schedule m-2 that it attached to the administration return the administration schedule_k-1 petitioners also attached to the joint_return schedule e supplemental income and loss schedule e in the schedule e petitioners showed a total loss of dollar_figure that was derived almost entirely from dollar_figure of ordinary_income from trade_or_business activi- ties that marketing showed in the marketing schedule_k-1 dollar_figure of ordinary_income from trade_or_business activi- ties that redwood showed in the redwood schedule_k-1 and dollar_figure of ordinary_loss from trade_or_business activities administration loss that administration showed in the administration schedule k-dollar_figure petitioners reduced the total income that they reported in the joint_return by the total loss of dollar_figure that they reported in the schedule e petitioners reported in the joint_return no taxable_income no tax and no self-employment_tax around date a federal grand jury in the u s district_court for the southern district of indiana district_court indicted mr crouse for embezzlement and money laundering with respect to the amounts that mr crouse embezzled from redwood marketing and or administration from around april through around date with respect to each of the 13in the schedule e petitioners also reported dollar_figure of total rental real_estate income from two rental real_estate properties official checks that mr crouse purchased that were made payable to ms crouse the indictment against mr crouse stated that the official check made payable to ms crouse was endorsed by candra j crouse on date mr crouse entered a plea of guilty in the district_court to six counts of embezzlement and one count of money laundering on date the district_court sentenced mr crouse to inter alia months’ imprisonment that was to run concurrently with the sentence that mr crouse had received in florida on the charge of operating an insurance_company without a license on date respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in which respondent determined a deficiency of dollar_figure in petitioners’ tax for that year in that notice respondent determined inter alia to recharacterize as self-employment_income subject_to self-employment_tax mr crouse’ sec_2001 nonemployee compensation and ms crouse’ sec_2001 nonemployee compensation to include in gross_income embezzlement income subject_to self-employment_tax of dollar_figure which equaled the total amount that mr crouse withdrew from the trg bank account and the marketing bank account 14petitioners concede that mr crouse’ sec_2001 nonemployee compensation and ms crouse’ sec_2001 nonemployee compensation are self-employment_income of petitioners for their taxable_year petitioners also concede that that income is subject_to self-employment_tax for that year and that was deposited in the crouse bank account to include in gross_income embezzlement income not subject_to self-employ- ment tax of dollar_figure which equaled the total amount that mr crouse withdrew from the administration bank account and that mr crouse used primarily to purchase the greenwood residence and to disallow the claimed deduction for the administration loss respondent also determined in the notice that peti- tioners are liable for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 around date ms crouse filed form_8857 request for innocent spouse relief ms crouse’s form in that form ms crouse claimed that she had total monthly income of dollar_figure and total monthly expenses of dollar_figure those claimed expenses consisted of 15the dollar_figure of embezzlement income subject_to self-em- ployment tax that respondent determined to include in petition- ers’ gross_income and the dollar_figure of embezzlement income not subject_to self-employment_tax that respondent determined to include in gross_income total dollar_figure in the notice respondent did not determine to include in petitioners’ gross_income approximately dollar_figure the balance of the approximate amount ie dollar_figure million that mr crouse embezzled from redwood marketing and or administration claimed monthly expense federal state and local_taxes rent or mortgage utilities telephone food car including car payments and insurance medical_expenses life_insurance clothing child care storage unit cell phone cable total amount dollar_figure big_number ms crouse did not attach any documentation to ms crouse’s form_8857 to establish that she had each of the monthly expenses that she claimed in that form around date after ms crouse filed ms crouse’s form_8857 she discontinued her home telephone service which she claimed in that form cost dollar_figure a month after reviewing ms crouse’s request respondent’s examiner prepared an examination workpaper dated date examination workpaper the examination workpaper stated inter alia general information partial - she is liable for part of the understatement they both reported their nec nonemployee compensation income as wages they are liable for the se self- employment_tax on this income she had actual knowl- edge of his nec he reported as wages dollar_figure of embezzled income paid to her she deposited to joint account she had constructive knowledge of dollar_figure embezzled income dollar_figure made out the him deposited into joint account dollar_figure made out the chicago title for the home she had no knowledge of his sch e loss that was disallowed added as income dollar_figure she did not help in his business nor was she partner general info continued spouse’s response general info continued - she has not been compliant with all tax laws has filing requirement for no rtn filed filed late with bal due no pmts are sfr substitute for return rtn filed since she did not file a rtn they are still married living together evaluation process year sec_6015 liability arose on or after date understatement_of_tax no payments were made by the rs requesting spouse taxpayers are currently not divorced widowed or le- gally separated and did not live apart prior to the claim - relief is not available under sec_6015 filed a joint_return joint_return is valid there is enough information to determine the claim balance due remaining rs did not sign the amended_return or a waiver there was not a deficiency_notice or the notice was not closed in default there is a potential deficiency pending statutory_notice_of_deficiency has been issued no oic accepted claim filed timely over dollar_figure of understatement - full scope understatement_of_tax attributable to both spouses erroneous items per exam audit they both listed their nec income as wages candra dollar_figure william dollar_figure william had also embezzled money dollar_figure william’s schedule e income was also increased to dollar_figure rs’s attribution does not meet the attribution excep- tions this portion will be denied under sec_6015 continue sec_6015 for the portion attributable to the nrs nonrequesting spouse knowledge factors background rs - college degree bachelor of science involvement rs - she stated not involved in household finances however per the court document on his guilty plea of embezzled in- come they had a joint account she had full access to used she made deposits nrs - nrs - they had a joint account he also had separate business accounts lifestyle changes nrs’s elusiveness duty to inquire no no she did not review the return before signing it lived together all year living arrangements rs had actual knowledge of some items constructive knowledge of some items and no knowledge of others when return cp2000 form 1040x etc was signed explanation she had actual knowledge of dollar_figure embezzled income checks written to her she signed deposited into joint account constructive knowledge of dollar_figure embezzled income he made out to himself deposited into joint account dollar_figure embezzled income he made out to chicago title for the house had actual knowledge of his nec he reported as wages on rtn re- turn no knowledge of sch e income the items with actual knowledge will be considered under sec_6015 full scope the items with constructive knowledge will be consid- ered under sec_6015 continue sec_6015 for the items with no knowledge inequitable factors taxpayers are currently not divorced widowed or le- gally separated and did not live apart prior to the claim for at least consecutive months no economic hardship explanation she overstated expenses listed expenses not considered basic living such as dollar_figure cable dollar_figure cell phone dollar_figure storage dollar_figure house phone allowed dollar_figure dollar_figure food after making changes her income exceeds expenses by dollar_figure a month no marital abuse no poor mental or physical health no legal_obligation established no significant benefit gained explanation did not make a good_faith effort to comply with the tax laws explanation she did not receive any benefit for she has filing requirement and no returns filed rtn was filed late with balance due no payments are all sfr filed tax returns no rtn filed by her balance due on these years with no payments being made unique circumstances no equitability test failed - deny claim equitability based on the above facts it is equitable to hold the rs liable for the balance she is liable for part of us under- statement she had constructive actual knowledge of income not reported or reported in- correctly she has not been compli- ant with tax laws they are still married living together claim denied under sec_6015 switched to sec_6015 sec_6015 taxpayers are currently not divorced widowed or le- gally separated taxpayers had not been members of separate households for at least consecutive months - deny claim under sec_6015 also deny under f based on inequitable factors claim denied under sec_6015 partial denied under b c f conclusion comment partial - she is liable for part of the understatement she had actual constructive knowledge of the embezzled income actual knowledge of his nec that was reported as wages no knowledge of the sch e loss that was disallowed she has not been compliant with all tax laws it will not cause an economic hardship they are still married living together reproduced literally respondent concluded that ms crouse is entitled to relief under sec_6015 with respect to the respective portions totaling dollar_figure of the deficiency for that are attribut- able to respondent’s determinations disallowing petitioners’ claimed deduction for the administration loss and recharacterizing as self-employment_income subject_to self- employment_tax mr crouse’ sec_2001 nonemployee compensation of dollar_figuredollar_figure respondent concluded that ms crouse is not 16in the examination workpaper respondent’s examiner con- cluded that ms crouse was not entitled to relief under sec_6015 with respect to the portion of the deficiency for that is attributable to respondent’s recharacterizing as self- employment income subject_to self-employment_tax mr crouse’ sec_2001 nonemployee compensation after respondent’s examiner prepared that workpaper respondent prepared a so-called innocent spouse allocation worksheet for the purpose of calculating the amount of the portion of the deficiency for with respect to which ms crouse is entitled to relief in that allocation worksheet respondent concluded that ms crouse is entitled to relief under sec_6015 with respect to dollar_figure of the deficiency for that amount included that portion of the deficiency continued entitled to relief under sec_6015 c or f with respect to the respective portions totaling dollar_figure of the deficiency for that are attributable to respondent’s deter- minations in the notice to recharacterize as self- employment income subject_to self-employment_tax ms crouse’ sec_2001 nonemployee compensation of dollar_figure and to include in gross_income a embezzlement income of dollar_figure that is subject_to self-employment_tax and b embezzlement income of dollar_figure that is not subject_to self-employment_tax around date mr crouse sent to respondent’s appeals_office a letter dated date mr crouse attached to that letter completed form innocent spouse - statement mr crouse’s form and form questionnaire for non-requesting spouse mr crouse’s form in mr crouse’s form mr crouse stated my spouse candra jill crouse has never been involved in the business in which the irs claims has sic created a deficiency in taxation therefore she should not be part of these proceedings in addition my spouse never had any information about the finances of any of the companies in question in mr crouse’s form mr crouse stated that the tax returns were prepared by my business partner carmelo zanfei continued attributable to respondent’s determination recharacterizing as self-employment_income subject_to self-employment_tax mr crouse’ sec_2001 nonemployee compensation on brief respondent concedes that ms crouse is entitled to relief under sec_6015 with respect to dollar_figure of the deficiency for my spouse and i signed the returns without reviewing the morning i left to catch a plane to florida to report to prison on in mr crouse’s form mr crouse also stated that his spouse ms crouse worked for a couple of months in our customer service_department did not participate in any other capacity and that his spouse did not participate in the company operations and the amounts of tax in dispute had nothing to do with her at all relevant times including during the year at issue at the time mr crouse was released from prison on date and at the time of the trial in this case mr crouse and ms crouse were married at no time during their marriage did mr crouse abuse ms crouse before mr crouse was released from prison on date petitioners had not discussed whether they would divorce and neither mr crouse nor ms crouse had filed for divorce as of that date around february or date several months before the trial in this case mr crouse filed for divorce at an undisclosed time between the date on which mr crouse was released from prison and the date of that trial petitioners began living separate and apart at the time of the trial in this case ms crouse had not filed timely a tax_return for any of her taxable years through dollar_figure nor had ms crouse timely paid as of the time of the trial in this case the tax for any of her taxable years through that respondent determined was duedollar_figure during ms crouse received a 5-percent raise in her salary at the time of the trial in this case she no longer maintained the storage unit costing dollar_figure per month that she claimed in ms crouse’s form_8857 at that time ms crouse had total monthly income of dollar_figure and total monthly expenses of dollar_figure that consisted of 17the record does not establish whether ms crouse filed on or before date a return for her taxable_year or a request for an extension of time within which to file that return 18the record does not establish whether ms crouse paid timely the tax for each of her taxable years through that respondent determined was due claimed monthly expense federal state and local_taxes rent or mortgage utilities food car including car payments and insurance medical_expenses life_insurance clothing child care cell phone cable total amount 1dollar_figure big_number 1we approximated as of the time of the trial in this case the total amount of the federal state and local_taxes that ms crouse paid each month on the 5-percent increase in her monthly salary as a result the total monthly expenses that we have found is an approximate amount for convenience we shall not refer to that total monthly amount as approximate opinion petitioners bear the burden of proving that the determina- tions in the notice are erroneous see rule a 290_us_111 ms crouse bears the burden_of_proof with respect to her claim under sec_6015 respondent’s determinations in the notice we turn first to whether petitioners must include in gross_income for a total of dollar_figure of the approximately dollar_figure million that mr crouse embezzled during that year from redwood marketing and or administrationdollar_figure sec_61 defines the 19mr crouse embezzled approximately dollar_figure million from redwood marketing and or administration during however respondent did not determine in the notice to include in continued term gross_income broadly to mean all income from whatever source derived generally embezzled funds are includible in gross_income for the year in which those funds are embezzled 366_us_213 it is mr crouse’s position20 that the amounts he pled guilty to in federal court for embezzlement were claimed on taxes according to mr crouse redwood showed as disbursements in the redwood schedule_k-1 the amounts that he embezzled from redwood marketing and or administrationdollar_figure we have found that the embezzled amounts totaling dollar_figure that mr crouse embezzled from redwood marketing and or administration were deposited into the crouse bank account and were used to purchase the greenwood residence we have also continued petitioners’ gross_income the dollar_figure difference between that total approximate embezzled amount and the dollar_figure that respon- dent determined in that notice to include in petitioners’ gross_income see supra note 20pursuant to the direction of the court mr crouse and ms crouse filed separate respective opening briefs and answering briefs mr crouse addresses in his briefs all of the issues remaining in this case ms crouse addresses in her briefs only the issue under sec_6015 21mr crouse also claims on brief that in mr zanfei filed respective amended returns on behalf of redwood marketing and administration for their respective taxable_year sec_2001 because the disbursed amounts were attributed to the wrong entity s however petitioners have not proffered any credible_evidence that mr zanfei filed any such amended returns nor have they proffered any credible_evidence regarding the alleged contents of any such amended returns found that in the redwood schedule_k-1 redwood showed inter alia dollar_figure of withdrawals by and distributions to mr crouse however petitioners have failed to proffer any credible_evidence that the dollar_figure that redwood showed as withdrawals by or distributions to mr crouse included any portion let alone all of the embezzled amounts on the record before us we find that petitioners have failed to carry their burden of establishing that they reported in the joint_return the embezzled amounts totaling dollar_figure that mr crouse embezzled from redwood marketing and or administration we turn next to whether petitioners are entitled to deduct for the administration loss sec_704 provides in pertinent part sec_704 limitation on allowance of losses -- a partner’s distributive_share of partnership loss including capital_loss shall be allowed only to the extent of the adjusted_basis of such partner’s interest in the partnership at the end of the partnership year in which such loss occurred for purposes of sec_704 the adjusted_basis of a partner’s interest in a partnership includes the partner’s adjusted_basis in any property including money that the partner has contrib- uted to the partnership see sec_722 sec_752 provides sec_752 increase in partner’s liabilities -- any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individ- ual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership a partner is considered to have assumed a partnership_liability only to the extent that the partner is personally obligated to pay the liability the person to whom the liability is owed knows of the assumption and can directly enforce the part- ner’s obligation for the liability and no other partner or person that is a related_person to another partner is to bear the economic risk of loss for the liability immediately after the assumption sec_1_752-1 income_tax regs it is respondent’s position that petitioners are not enti- tled to deduct the administration loss that is because according to respondent petitioners have failed to establish that mr crouse contributed any property or money to adminis- tration that mr crouse’s share of the liabilities of administration increased during or that mr crouse assumed any liabilities of administration during it is mr crouse’s position that he is entitled to deduct the administration loss in support of that position mr crouse argues that he had an adjusted_basis in his 50-percent interest in administration in excess of the administration loss according to mr crouse on date the accounting books of adminis- tration reflected a liability of more than dollar_figure this was comprised of health plan medical claims by the members of the company sponsored health plan the plan was ended on date and the partners including mr crouse assumed the liabilities of the unpaid claims further over the course of trying to work with regulators and claims processors a civil judgment was entered against the partners in the district_court in the amount of more than dollar_figure further wpc mr crouse pled guilty to criminal charges in the state of florida regarding the company sponsored health plan and restitution was ordered in the amount of dollar_figure to pay the outstanding liabilities discussed in this case petitioners do not claim that mr crouse contributed any money or property to administration in addition petitioners have not proffered any credible_evidence that administration had any liabilities at the end of its taxable_year or that mr crouse assumed any portion of any such liabilities that mr crouse alleges administration owed nor have petitioners prof- fered any credible_evidence that as mr crouse alleges the district_court entered a judgment against mr crouse or a florida state court ordered him to pay restitution let alone that that alleged judgment and that alleged order were in the amounts of dollar_figure million and dollar_figure respectively on the record before us we find that petitioners have failed to carry their burden of establishing that at the end of taxable_year mr crouse had any basis in his 50-percent interest in administration on that record we further find that petitioners have failed to carry their burden of establishing that they are entitled to deduct for the administration loss we turn next to whether petitioners are liable before the application of sec_6015 with respect to ms crouse for their taxable_year for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 sec_6651 imposes an addition_to_tax for failure_to_file timely a returndollar_figure the addition_to_tax under sec_6651 does not apply if the failure_to_file timely is due to reasonable_cause and not to willful neglect sec_6651 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial understate- ment of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 antonides v commissioner t c 22the addition_to_tax imposed under sec_6651 is equal to percent of the amount of tax required to be shown in the return with an additional percent to be added for each month or partial month during which the failure_to_file timely a return continues not to exceed percent in the aggregate affd 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of ten percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production with respect to the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of produc- tion respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax and the accuracy-related_penalty higbee v commissioner supra pincite although respondent bears the burden of production with respect to the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 that respondent determined respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id pincite with respect to the addition_to_tax under sec_6651 we have found that on date over three years after the return was due without extensions petition- ers jointly filed that return on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 mr crouse’s only argument on brief with respect to the addition_to_tax under sec_6651 is that petitioners are not liable for that addition_to_tax because there are no taxes due but rather a credit we have sustained respondent’s determinations in the notice as a result there is a deficiency for petitioners’ taxable_year on the record before us we find that petitioners have failed to carry their burden of establishing that they are not liable before the application of sec_6015 with respect to ms crouse for their taxable_year for the addition_to_tax under sec_6651 with respect to the accuracy-related_penalty under sec_6662 respondent argues that petitioners are liable for that penalty because of a substantial_understatement of tax under sec_6662 that is attributable to the determinations that respondent made in the notice and in the alternative because of negligence or disregard of rules or regulations under sec_6662 the accuracy-related_penalty that respondent determined for is imposed on an underpayment_of_tax for that year that is attributable to a substantial_understatement of tax23 resulting almost entirely from respondent’s determinations to include in gross_income the embezzled amounts totaling dollar_figure and to disallow the administration loss we have sustained 23in the notice respondent determined a deficiency of dollar_figure for petitioners reported in the joint_return no tax and no self-employment_tax both of those determinationsdollar_figure on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 as was true of his argument regarding sec_6651 mr crouse’s only argument with respect to the accuracy-related_penalty under sec_6662 is that petitioners are not liable for that penalty because there are no taxes due but rather a credit we have sustained respondent’s determinations in the notice as a result there is a substantial_understatement of petitioners’ tax under sec_6662 for their taxable_year on the record before us we find that petitioners have failed to carry their burden of establishing that they are not liable before the application of sec_6015 with respect to ms crouse for their taxable_year for the accuracy-related_penalty under sec_6662 ms crouse’s request for relief under sec_6015 we turn finally to ms crouse’s claim for relief under sec_6015 it is ms crouse’s position that she is entitled to total relief under that section for her taxable_year 24in addition petitioners did not proffer any books or other records that establish any of their positions with respect to the determinations in the notice on the record before us we find that petitioners did not maintain the records re- quired by sec_6001 and sec_1_6001-1 income_tax regs respondent disagrees although respondent concedes that ms crouse is entitled to relief under sec_6015 with respect to the respective portions totaling dollar_figure of the deficiency for that are attributable to respondent’s determinations in the notice to recharacterize as self-employment_income subject_to self-employment_tax mr crouse’ sec_2001 nonemployee compensation and to disallow the claimed deduction for the administration loss sec_6015 we turn first to whether as ms crouse argues and as respondent disputes she is entitled to relief under sec_6015 with respect to the respective portions totaling dollar_figure of the deficiency that are attributable to respondent’s determi- nations to recharacterize as self-employment_income subject_to self-employment_tax ms crouse’ sec_2001 nonemployee compensation and to include in gross_income the embezzled amounts totaling dollar_figuredollar_figure sec_6015 provides in pertinent part sec_6015 relief from joint_and_several_liability on joint_return b procedures for relief from liability applica- ble to all joint filers -- 25although mr crouse embezzled approximately dollar_figure million from redwood marketing and or administration the only amount at issue in this case is dollar_figure see supra note in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an under- statement of tax attributable to erroneous items of individual filing the joint re- turn c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such under- statement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the defi- ciency in tax for such taxable_year attribut- able to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the failure to satisfy any one of the requirements under sec_6015 disqualifies the requesting spouse from obtaining relief under that section see 119_tc_306 affd 101_fedappx_34 6th cir respondent concedes that ms crouse satisfies the require- ments of sec_6015 and e with respect to the entire understatement26 and sec_6015 with re- spect to that portion of the understatement that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figure it is respondent’s position that ms crouse has failed to establish that she satisfies the requirements of sec_6015 c and d with respect to the portion of the understatement that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation and sec_6015 and d with respect to the portion of the under- statement that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figure with respect to the portion of the understatement that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation we have found that during market- ing paid to ms crouse nonemployee compensation of dollar_figure petitioners concede the correctness of respondent’s determination in the notice to recharacterize ms crouse’ sec_2001 sec_6015 uses the term understatement as discussed below sec_6015 and f uses the term deficiency in this case the understatement for purposes of sec_6015 is equal to the deficiency that respondent determined for nonemployee compensation as self-employment_income subject_to self-employment_tax on the record before us we find that the portion of the understatement that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation is attributable to ms crouse on that record we further find that ms crouse does not satisfy the requirements of sec_6015 with respect to the portion of the understatement that is attributable to that self-employment_tax on the record before us we find that ms crouse is not entitled to relief under sec_6015 for that portion of the understatementdollar_figure we turn now to whether ms crouse satisfies the requirements of sec_6015 and d with respect to the portion of the understatement that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figure in order to show that she satisfies sec_6015 ms crouse must establish that in signing the joint_return she did not know and had no reason to know of the understatement_of_tax in that return that is attributable to the failure to include in gross_income the embezzled amounts totaling 27in the light of our finding that ms crouse does not satisfy the requirements of sec_6015 with respect to the portion of the understatement that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensa- tion we need not and shall not address whether ms crouse satisfies the requirements of sec_6015 and d with respect to that portion of the understatement dollar_figure we shall sometimes refer to ms crouse’s knowing of the understatement attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figure as ms crouse’s having actual knowledge of that understatement and ms crouse’s having reason to know of that understatement as ms crouse’s having constructive knowledge of that understatement respondent argues that ms crouse had actual knowledge for purposes of sec_6015 of dollar_figure of the embezzled amounts totaling dollar_figure because dollar_figure is the total amount of the four official check sec_28 made payable to ms crouse that mr crouse purchased and that respondent contends ms crouse endorsed and deposited into the crouse bank account four offi- cial checks in question during in support of respondent’s argument respondent relies upon the indictment filed in the district_court against mr crouse for embezzlement and money laundering that resulted in a criminal case against mr crouse in that court in which ms crouse was not a party which stated with respect to each of those four official checks that the official check made payable to ms crouse was endorsed by 28respondent does not argue that ms crouse had actual knowledge of the dollar_figure official check that was made payable to mr crouse and that was deposited in the crouse bank account or the dollar_figure that mr crouse used to purchase the green- wood residence candra j crouse and mr crouse’s guilty plea to the charges in that indictment respondent seems to be arguing that in determining under sec_6015 whether at the time ms crouse signed the joint_return she had actual knowledge of the understatement attributable to the four official checks in question totaling dollar_figure the only question that we must resolve is whether at the time ms crouse signed the joint_return she had actual knowledge of those checks because according to respon- dent she endorsed them and deposited them into the crouse bank account we disagree that that is the only question that we must resolve in making the determination of actual knowledge under sec_6015 we must decide whether at the time ms crouse signed the joint_return she knew about the under- statement in that return that is attributable to the failure to include in gross_income in that return the total amount ie dollar_figure of the four official checks in question we not only disagree with respondent that the only question that we must resolve under sec_6015 with respect to the four official checks in question is whether at the time ms crouse signed the joint_return she had actual knowledge of those checks we also disagree with respondent’s contention that ms crouse had actual knowledge of those checks according to respondent ms crouse had actual knowledge of those checks because she endorsed them and deposited them into the crouse bank account ms crouse testified that mr crouse forged her signa- ture on those four official checks and deposited them into the crouse bank accountdollar_figure we found ms crouse to be credible and believe that she did not endorse the four official checks in question and did not deposit them into that bank account on the record before us we find that at the time ms crouse signed the joint_return she did not have actual knowledge of the four official checks in question totaling dollar_figure that mr crouse embezzled a fortiori we further find on the record before us that at the time ms crouse signed the joint_return she did not have actual knowledge of the understatement in that return that is attributable to petitioners’ failure to include that total amount in gross_income in that return we now turn to whether as respondent argues ms crouse had constructive knowledge of the understatement in the joint_return that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figuredollar_figure in 29the four official checks that were made payable to ms crouse on which respondent relies are not a part of the record in this case 30respondent argues that ms crouse had constructive knowl- edge of the dollar_figure official check that was made payable to mr crouse and that was deposited in the crouse bank account and the dollar_figure that mr crouse used to purchase the greenwood continued support of respondent’s argument respondent relies on the facts that dollar_figure was deposited into the crouse bank account over which ms crouse had signatory authority and dollar_figure was used to purchase the greenwood residence respondent seems to be arguing that in determining under sec_6015 whether at the time ms crouse signed the joint_return she had constructive knowledge of the understatement attributable to the embezzled amounts totaling dollar_figure the only question that we must resolve is whether at that time ms crouse had constructive knowledge of those embez- zled amounts which were deposited into the crouse bank account and used to purchase the greenwood residence we disagree in making that determination we must decide whether at the time ms crouse signed the joint_return she had reason to know about the understatement in that return that is attributable to the failure to include in gross_income in that return the embezzled amounts totaling dollar_figure we have found that ms crouse had signatory authority over and withdrew funds from the crouse bank account into which mr crouse deposited during dollar_figure of the embezzled amounts totaling dollar_figure we have also found that in date ms continued residence in addition respondent argues in the alternative to respondent’s argument that ms crouse had actual knowledge of the four official checks in question totaling dollar_figure that she had constructive knowledge of those four official checks crouse moved into the greenwood residence which mr crouse pur- chased with dollar_figure of those embezzled amounts and that she did not make any inquiries of mr crouse or anyone else with respect to the source of those funds on the record before us we find that at the time ms crouse signed the joint_return she had reason to know that petitioners had income for equal to the embezzled amounts totaling dollar_figure that mr crouse deposited into the crouse bank account and used to purchase the greenwood residence during we must now determine as discussed above whether at the time ms crouse signed the joint_return she had reason to know that the embezzled amounts totaling dollar_figure that mr crouse deposited into the crouse bank account and used to pur- chase the greenwood residence during were not included in gross_income in that return in other words we must determine whether at the time ms crouse signed the joint_return she had reason to know of the understatement in that return that is attributable to the failure to include in gross_income the embez- zled amounts totaling dollar_figure in making that determination we bear in mind that a taxpayer like ms crouse who signs a tax_return without reviewing it is charged with constructive knowl- edge of its contents see 94_tc_126 affd 992_f2d_1132 11th cir we also bear in mind that for purposes of sec_6015 a requesting spouse has reason to know of an understatement if at the time of signing a tax_return a reasonably prudent taxpayer under the circumstances of the requesting spouse could have been expected to know of the omission_of_income in that return or that further inquiry or investigation was warranted see 872_f2d_1499 11th cir affg tcmemo_1988_63 780_f2d_561 6th cir affg in part and revg in part on another ground tcmemo_1984_310 bokum v commissioner supra at dollar_figure in determining whether in signing a tax_return a requesting spouse had reason to know of the understatement in the return that is attributable to an omission_of_income we shall consider the circumstances facing the requesting spouse at the time that spouse signed the return and whether a reasonable person faced with those circumstances would have known of the omission see alt v commissioner fed appx pincite in making that determination we may examine several factors including the requesting spouse’s level of education the request- ing spouse’s involvement in the family’s financial affairs the nonrequesting spouse’s evasiveness and deceit concerning the family’s financial affairs and the presence of expendi- 31the requirement of sec_6015 is substantially identical to the requirement of former sec_6013 as a result cases interpreting former sec_6013 remain instructive to our analysis under sec_6015 114_tc_276 tures that are lavish or unusual when compared to the requesting spouse’s past standard of living see alt v commissioner fed appx pincite stevens v commissioner supra pincite 114_tc_276 93_tc_355 we shall refer to the above-listed factors as the education factor the involvement in financial affairs factor the evasiveness and deceit factor and the lavish or unusual expenditures factor respectively we have found that ms crouse signed the joint_return as discussed above ms crouse is charged with constructive knowledge of its contents see bokum v commissioner supra pincite as a result when ms crouse signed the joint_return she constructively knew that petitioners attached to that return the redwood schedule_k-1 in which redwood showed inter alia dollar_figure as mr crouse’s share of redwood’s ordinary_income from trade_or_business activities and dollar_figure of withdrawals by or distributions to mr crousedollar_figure she also constructively knew at that time that petitioners attached to that return the schedule e that in that schedule petitioners inter alia a reported the dollar_figure of ordinary_income from trade_or_business activities that redwood showed on 32as discussed below mr crouse argues that the embezzled amounts totaling dollar_figure were reported in the joint_return that is because according to mr crouse those amounts were shown as withdrawals by or distributions to mr crouse in the redwood schedule_k-1 the redwood schedule_k-1 and b reported the adminis- tration loss of dollar_figure and that that administration loss exceeded that redwood ordinary_income and all other income reported in that scheduledollar_figure we are unable to find on the basis of ms crouse’s construc- tive knowledge of the information in the joint_return that she had reason to know that petitioners failed to include in gross_income in that return the embezzled amounts totaling dollar_figure we are also unable to find on the basis of our examination of the education factor the involvement in financial affairs factor the evasiveness and deceit factor and the lavish or unusual expenditures factor that at the time ms crouse signed the joint_return she had reason to know that petitioners omitted from gross_income in that return the embezzled amounts totaling dollar_figure with respect to the education factor we have found that ms crouse has a bachelor of science degree in telecommunications however at the time of the trial in this case ms crouse did not have any education or work experience in tax financial or accounting matters although we have found that ms crouse worked for approximately two months in the customer service 33in the schedule e petitioners also reported dollar_figure of ordinary_income from trade_or_business activities that marketing showed in the marketing schedule_k-1 and dollar_figure of total rental real_estate income from two rental real_estate properties see supra note department of a company identified as trg we have also found that at no time did ms crouse participate in any business deci- sions of redwood marketing or administration we find nothing in the record regarding ms crouse’s education or work experience that shows that at the time ms crouse signed the joint_return she had reason to know about the understatement in that return that is attributable to the embezzled amounts totaling dollar_figure with respect to the involvement in financial affairs factor ms crouse contends that she was a stay-at-home mother and had no knowledge of any business or personal financial dealings of william paul crouse as discussed above although we have found as respondent points out that ms crouse worked for approximately two months in the customer service_department of a company identified as trg we have also found that at no time did ms crouse participate in any business decisions of redwood marketing or administration on the record before us we find that ms crouse had no involvement in the financial affairs of mr crouse or any of those companies in which he owned a percent interest with respect to the evasiveness and deceit factor ms crouse contends that paul mr crouse deceitfully maintained all our accounts taxes and large purchases the record does not establish whether ms crouse made any inquiries of mr crouse regarding their financial affairs however we have found that mr crouse embezzled approximately dollar_figure million from redwood marketing and or administration and that mr crouse pleaded guilty in the district_court to six counts of embezzlement and one count of money laundering and in a florida state court to a charge of operating an insurance_company without a license on the record before us it is reasonable to believe that mr crouse was not honest candid or forthcoming with ms crouse regarding his embezzlement activities let alone regarding whether the amounts that he embezzled were reported in the joint returndollar_figure with respect to the lavish or unusual expenditures factor we have found that in mr crouse used dollar_figure of the embez- zled funds to purchase the greenwood residence the record does not contain any evidence with respect to any other expenditures that petitioners may have made in the year at issue or in any other year from which we may determine whether petitioners’ expenditures in were lavish or unusual when compared to their usual spending habits 34as discussed above mr crouse argues that the embezzled amounts totaling dollar_figure were reported in the joint_return as discussed below we believe on the record before us that if at the time ms crouse signed the joint_return she had been aware that mr crouse had embezzled funds and if at that time she had made inquiries of mr crouse regarding whether the amounts that mr crouse embezzled were reported in the joint_return mr crouse would have told her as he argues here that those amounts were reported in that return on the record before us we find that under the circum- stances existing at the time ms crouse signed the joint_return a reasonably prudent taxpayer could not have been expected to know of the omission in the joint_return of the embezzled amounts totaling dollar_figure on that record we further find that ms crouse had no reason to know of the understatement in the joint_return that is attributable to petitioners’ fail- ure to include in gross_income those embezzled amounts respondent argues that even if under the circumstances existing at the time ms crouse signed the joint_return she had no reason to know that petitioners failed to include in gross_income the embezzled amounts totaling dollar_figure ms crouse nonetheless had a duty to inquire about the source of the funds that were deposited into the crouse bank account and that were used to purchase the greenwood residence respondent seems to be arguing that in determining under sec_6015 whether at the time ms crouse signed the joint_return she had a duty to inquire or to investigate further the only question that we must resolve is whether at that time ms crouse had a duty to inquire as to the source of the funds that were deposited in the crouse bank account and that were used to purchase the greenwood residence we disagree in making that determination we must decide whether at the time ms crouse signed the joint_return she should have inquired or investigated further as to whether the embezzled amounts totaling dollar_figure had been reported in the joint_return see stevens v commissioner f 2d pincite shea v commis- sioner f 2d pincite bokum v commissioner t c pincite it is significant in our analysis under sec_6015 with respect to ms crouse’s duty to inquire or investigate further that mr crouse argues that respondent’s determination to include in gross_income the embezzled amounts totaling dollar_figure is erroneous because petitioners reported those amounts in the joint_return on the record before us we believe that even if ms crouse had asked mr crouse about the source of the dollar_figure of funds that were deposited into the crouse bank account and used to purchase the greenwood resi- dence and mr crouse had admitted to ms crouse which the record does not establish that he had embezzled those funds mr crouse would have told her as he argues here that those funds were reported in the joint_return although ms crouse did not make any inquiries about the accuracy of the joint_return at the time she signed it we shall not penalize her for failing to do so where such an inquiry would almost certainly have resulted in mr crouse’s assuring her that that return was accurate with respect to inter alia the embezzled amounts totaling dollar_figure based upon our examination of the entire record before us we find that at the time ms crouse signed the joint_return a reasonably prudent taxpayer under her circumstances could not have been expected to know of the omission from gross_income in that return of the embezzled amounts totaling dollar_figure or that further investigation was warranted on that record we further find that ms crouse did not know and had no reason to know of the understatement in the joint_return that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figure on the record before us we find that petitioner satisfies sec_6015 with respect to the portion of the understatement that is attributable to that failure we now address whether ms crouse satisfies sec_6015 with respect to the portion of the understatement for that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figure in order to satisfy sec_6015 ms crouse must establish that taking into account all of the facts and circumstances it is inequitable to hold her liable for that portion of that under- statement the requirement of sec_6015 that ms crouse must satisfy is virtually identical to the requirement of former sec_6013 and cases interpreting former sec_6013 remain instructive in our analysis see alt v commissioner t c pincite the factors that we consider in determining whether it would be inequitable for purposes of sec_6015 are the same factors that we consider in determining whether it would be inequitable for purposes of sec_6015 see id pincite one factor considered in determining whether it would be inequi- table for purposes of sec_6015 and thus for purposes of sec_6015 see id is whether in signing the tax_return the requesting spouse did not know and had no reason to know of an understatement in that return see revproc_2003_ sec_4 a iii b 2003_2_cb_296 in determin- ing whether a requesting spouse satisfies sec_6015 we may consider inter alia whether such spouse satisfies sec_6015dollar_figure we have found that ms crouse satisfies sec_6015 with respect to the portion of the under- statement for that is attributable to petitioners’ failure to include in gross_income the embezzled amounts of dollar_figure we further find for purposes of sec_6015 that at the time ms crouse signed the joint_return she did not know and had no reason to know of that portion of that understate- ment 35see haltom v commissioner tcmemo_2005_209 other_relevant_factors that we may consider in determining whether a requesting spouse satisfies sec_6015 include whether the requesting spouse was deserted divorced or separated marital status factor the requesting spouse would suffer economic hardship if relief were not granted eco- nomic hardship factor and the requesting spouse made a good_faith effort to comply with the tax laws for the taxable years following the taxable_year to which the request for relief re- lated tax compliance factor see 120_tc_137 alt v commissioner t c pincite- with respect to the marital status factor we have found that at all relevant times including during the year at issue at the time mr crouse was released from prison on date and at the time of the trial in this case mr crouse and ms crouse were married we have also found that around february or date several months before the trial in this case mr crouse filed for divorce and that at an undisclosed time between date and the date of the trial petitioners began living separate and apart with respect to the economic hardship factor we have found that around date ms crouse filed ms crouse’s form_8857 that in that form ms crouse claimed that she had total monthly income of dollar_figure and total monthly expenses of dollar_figure that around date after ms crouse filed ms crouse’s form_8857 she discontinued her home telephone service which she claimed in that form cost dollar_figure a month that during ms crouse received a 5-percent raise in her salary and that at the time of trial in this case she no longer maintained the storage unit costing dollar_figure per month that she claimed in ms crouse’s form_8857 and that at the time of the trial in this case ms crouse had total monthly income of dollar_figure and total monthly expenses of dollar_figure the 5-percent raise that ms crouse received in increased her monthly salary from the dollar_figure that she claimed in ms crouse’s form_8857 to dollar_figure the elimination of the ex- penses for ms crouse’s home telephone service and the storage unit that she claimed in ms crouse’s form_8857 reduced her total monthly expenses from dollar_figure to dollar_figure even taking into account the federal state and local_taxes that she must pay on the additional salary that she was earning at the time of the trial in this case which we estimate to be approximately dollar_figure per month on the record before us we find that ms crouse’s monthly salary exceeds her monthly expenses by dollar_figure on the record before us we find that ms crouse would not suffer economic hardship if relief under sec_6015 were not granted with respect to the tax compliance factor we have found that at the time of the trial in this case ms crouse had not filed timely a tax_return for any of her taxable years through and had not paid timely the tax due for any of her taxable years through with respect to other factors that we may consider we find it significant that ms crouse did not receive a significant benefit from the embezzled amounts although respondent’s exam- iner acknowledged in the examination workpaper that ms crouse did not receive a significant benefit from the embezzled amounts on brief respondent relies on 119_tc_306 in support of respondent’s argument that ms crouse received a significant benefit beyond normal support because a residence worth at least dollar_figure is clearly in excess of normal support we find alt to be materially distinguishable from the instant case and respondent’s reliance on that case to be mis- placed in alt we found that the requesting spouse had received a significant benefit because the taxpayers purchased a 36at trial the parties offered as exhibits respective documents entitled certificate_of_official_record certificate with respect to each of ms crouse’s taxable_year sec_2002 through each of those documents purported to certify that ms crouse had not filed a tax_return or paid tax for the respective year to which it pertained at trial counsel for respondent admitted that the document pertaining to ms crouse’s taxable_year was incorrect and that ms crouse had filed a joint_return with mr crouse for that year and that there was no tax due for that year as a result we expressed concern at trial about the accuracy of the respective certificates pertaining to ms crouse’s taxable years through however ms crouse testified that she attempted to file tax returns for certain of those years but failed to do so for taxable years through acre riverfront property upon which they were building a mansion purchased a house for each of their four children ac- quired a business for their son and fully paid for the undergraduate and graduate educations of their children id pincite respondent offers no reason other than respondent’s reli- ance on alt why the purchase of the greenwood residence consti- tutes a significant benefit to ms crouse on the record before us we find that ms crouse did not receive a significant benefit from the embezzled amounts totaling dollar_figure based upon our examination of the entire record before us we find that taking into account all of the facts and circum- stances it would be inequitable to hold ms crouse liable for the portion of the understatement for that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figure on that record we further find that ms crouse satisfies sec_6015 with respect to that portion of that understatement based upon our examination of the entire record before us we find that petitioner is entitled to relief under sec_6015 for that portion of the understatement for that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figuredollar_figure 37in the light of our finding that ms crouse is entitled to relief under sec_6015 for the portion of the understatement continued sec_6015 we turn now to whether ms crouse is entitled to relief under sec_6015 for the portion of the deficiency for that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation sec_6015 provides in pertinent part sec_6015 relief from joint_and_several_liability on joint_return c procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together -- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d election -- a individuals eligible to make election -- i in general --an individual shall only be eligible to elect the applica- tion of this subsection if-- i at the time such election is filed such individual is no longer continued for that is attributable to petitioners’ failure to include in gross_income the embezzled amounts totaling dollar_figure we need not and shall not address ms crouse’s claim for relief under sec_6015 for that portion of that understatement married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint re- turn was filed at any time during the 12-month_period ending on the date such election is filed sec_1_6015-3 income_tax regs provides members of the same household -- i temporary absences --a requesting spouse and a nonrequesting spouse are considered members of the same household during either spouse’s temporary absences from the household if it is reasonable to assume that the absent spouse will return to the household and the household or a substantially equivalent household is maintained in anticipation of such return examples of temporary absences may include but are not limited to absence due to incarceration illness business vacation military service or education we shall consider only whether ms crouse meets the require- ments of sec_6015 and the regulations thereunder that is because our resolution of that question resolves the issue of whether petitioner is entitled to relief under sec_6015 with respect to the portion of the deficiency for that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation respondent argues that ms crouse does not satisfy the requirements of sec_6015 and the regulations thereunder according to respondent in this case petitioner ms crouse was neither divorced nor legally_separated from mr crouse on date the date upon which she filed her claim for relief moreover petitioners did not even dis- cuss divorce until after mr crouse’s release from prison on date consequently mr crouse’s incarceration constituted a temporary absence under sec_1_6015-3 as a result ms crouse is not entitled to relief under sec_6015 on the record before us we agree with respondent we have found that at all relevant times including during the year at issue at the time mr crouse was released from prison on date and at the time of the trial in this case mr crouse and ms crouse were married before mr crouse was released from prison on date petitioners had not discussed whether they would divorce and neither mr crouse nor ms crouse had filed for divorce as of that date that around february or date several months before the trial in this case mr crouse filed for divorce and around date approximately eight months before mr crouse was released from prison and approximately one year before petitioners filed for divorce ms crouse filed ms crouse’s form_8857 on the record before us we find that on the date on which ms crouse made the election under sec_6015 she was not divorced or legally_separated from mr crouse see sec_6015 on that record we further find that on the date on which ms crouse made the election under sec_6015 she had been a member of the same household as mr crouse during the 12-month_period ending on the date ms crouse made her elec- tiondollar_figure see sec_6015 sec_1_6015-3 income_tax regs on the record before us we find that ms crouse is not eligible to make an election under sec_6015 on the record before us we find that ms crouse is not entitled for her taxable_year to relief under sec_6015 for the portion of the deficiency that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation sec_6015 we turn finally to whether ms crouse is entitled to relief under sec_6015 for the portion of the deficiency for that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and 38in the light of our findings that before mr crouse was released from prison on date petitioners had not discussed whether to divorce and that neither mr crouse nor ms crouse had filed for divorce as of that date we find it reason- able to conclude that upon his release from prison mr crouse would return to his family’s household and that his absence from that household as a result of his imprisonment was temporary see sec_1_6015-3 income_tax regs relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such lia- bility as directed by sec_6015 the commissioner of internal revenue commissioner has prescribed procedures in revproc_2003_61 supra revenue_procedure that are to be used in determining whether it would be inequitable to find the re- questing spouse liable for part or all of the deficiency in question section dollar_figure of revproc_2003_61 lists the following threshold conditions threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 the requesting spouse filed a joint tax_return for the taxable_year for which such spouse seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than two years after the date of the ser- vice’s first collection activity after date with re- spect to the requesting spouse no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disquali- fied assets to the requesting spouse the requesting spouse did not file or fail to file the tax_return in question with fraudulent intent the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse revproc_2003_61 sec_4 c b pincite respondent argues that ms crouse has failed to satisfy the threshold condition in sec_4 of revproc_2003_ with respect to the portion of the deficiency that is attrib- utable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation because that compensation is attribut- able to her we have found that the portion of the deficiency attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation is attributable to ms crouse on the record before us we find that ms crouse has failed to satisfy one of the threshold conditions with respect to the portion of the deficiency that is attributable to the self-employment_tax on ms crouse’ sec_2001 nonemployee compensation see revproc_2003_ sec_4 on that record we find that ms crouse has failed to carry her burden of establishing that it would be inequitable to hold her liable for that portion of that defi- ciency on the record before us we find that ms crouse has failed to carry her burden of establishing that she is entitled for her taxable_year to relief under sec_6015 with respect to the portion of the deficiency that is attributable to the self- employment_tax on ms crouse’ sec_2001 nonemployee compensation we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and respondent’s concessions as to ms crouse decision will be entered under rule
